Exhibit 10.3

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) is made and entered into as of the 23rd day of August, 2013, by and
among FRANKLIN STREET PROPERTIES CORP. (the “Parent”) and each of its Material
Subsidiaries listed on Schedule 1 of the Original A&R Credit Agreement
(hereinafter defined) or having executed a Joinder (collectively with the
Parent, the “Borrowers”), Compass BANK (“Compass”) in its capacity as Lender and
Documentation Agent, PNC BANK, NATIONAL ASSOCIATION (“PNC”) in its capacity as
Lender and Documentation Agent, BANK OF MONTREAL (“Bank of Montreal”) in its
capacity as Lender and Syndication Agent, RBS CITIZENS, NATIONAL ASSOCIATION
(“Citizens”) in its capacity as Lender and Syndication Agent, REGIONS BANK
(“Regions”) in its capacity as Lender and Syndication Agent, U.S. BANK NATIONAL
ASSOCIATION (“US Bank”) in its capacity as Lender, CAPITAL ONE, N.A. (“Capital
One”) in its capacity as Lender, BRANCH BANKING AND TRUST COMPANY (“BB&T”) in
its capacity as Lender, TD BANK, N.A. (“TD Bank”) in its capacity as Lender, and
BANK OF AMERICA, N.A. (“Bank of America”), as Administrative Agent
(“Administrative Agent”) for itself and the other lenders party to the Credit
Agreement (hereinafter defined) from time to time, Swing Line Lender and L/C
Issuer. Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Credit Agreement.

 

WHEREAS, the Borrowers, the Administrative Agent and certain Lenders, including,
without limitation, Compass, PNC, Bank of Montreal, Citizens, Regions, US Bank,
Capital One, BB&T and TD Bank and Bank of America, are parties to that certain
Amended and Restated Credit Agreement dated as of September 27, 2012 (the
“Original A&R Credit Agreement”) pursuant to which the Lenders party to the
Original A&R Credit Agreement have extended credit to the Borrowers on the terms
set forth therein;

 

WHEREAS, the Borrowers have requested, and the Administrative Agent and the
Lenders have agreed, to modify certain of the financial covenants in the
Original A&R Credit Agreement. The Original A&R Credit Agreement as amended by
this First Amendment is referred to herein as the “Credit Agreement.”

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.Definition of “Capitalization Rate”. Section 1.01 of the Original A&R Credit
Agreement is hereby amended by deleting the definition of “Capitalization Rate”
appearing therein and replacing it with the following definition:

 

““Capitalization Rate” means seven percent (7.0%) for each CBD or Urban Infill
Property and seven and three-quarters percent (7.75%) for each Suburban
Property.”

 

 

 

2.Definition of “Mortgageability Amount”. Section 1.01 of the Original A&R
Credit Agreement is hereby amended by deleting the definition of
“Mortgageability Amount” appearing therein and replacing it with the following
definition:

 

““Mortgageability Amount” means the product of (a) Unsecured Indebtedness of the
Borrowers multiplied by (b) a debt constant based on a thirty (30) year,
mortgage-style principal amortization at an interest rate equal to the greatest
of (i) the 10 year Treasury Bill yield plus 300 basis points, (ii) 7.0% and
(iii) the one-month Eurodollar Rate plus the Eurodollar Rate margin specified in
the Applicable Rate as of the last day of the most recent calendar quarter.”

 

3.Definition of “Negative Pledge”. Section 1.01 of the Original A&R Credit
Agreement is hereby amended by deleting the definition of “Negative Pledge”
appearing therein and replacing it with the following definition:

 

““Negative Pledge” means with respect to a given asset, any provision of a
document, instrument or agreement which prohibits the creation or assumption of
any Lien on such asset as security for Indebtedness of the Person owning such
asset or any other Person; provided, however, that an agreement that conditions
a Person’s ability to encumber its assets upon the maintenance of one or more
specified ratios that limit such Person’s ability to encumber its assets but
that do not generally prohibit the encumbrance of its assets, or the encumbrance
of specific assets, shall not constitute a Negative Pledge. Without limitation
of the foregoing proviso, for the avoidance of doubt, it is understood and
agreed that the provisions of the type contained in the Loan Documents condition
the Borrower’s ability to encumber its assets but do not generally prohibit the
encumbrance of assets or the encumbrance of specific assets.”

 

4.Definition of “Permitted Liens”. Section 1.01 of the Original A&R Credit
Agreement is hereby amended by deleting the definition of “Permitted Liens”
appearing therein and replacing it with the following definition:

 

““Permitted Liens” means (i) liens for taxes, assessments or governmental
charges unpaid and diligently contested in good faith by the Borrower or a
Subsidiary unless payment is required prior to the contesting of any such taxes
and provided no enforcement proceedings have been commenced with respect to any
lien filed in connection with such dispute and adequate reserves have been
established (or are adequately bonded) for such taxes, assessments or
governmental charges, (ii) liens for taxes, assessments or governmental charges
not yet due and payable, (iii) liens for labor, materials or supplies and any
other liens (exclusive of those securing Indebtedness) which do not materially
interfere with the use of the Properties comprising the Unencumbered Asset Pool
or the operation of the business of the Borrower and are either bonded or do not
exceed in the aggregate at any one time $5,000,000.00, (iv) liens in favor of a
Borrower or a Wholly-Owned Subsidiary in connection with a 1031 Property, (v)
liens

2

 

deemed to occur by virtue of investments described in clause (d) of the
definition of Cash Equivalents; (vi) liens on Cash Collateral, and (vii) with
respect only to assets and Properties not comprising the Unencumbered Asset Pool
and/or assets of or Equity Interests of Excluded Subsidiaries, liens on property
existing at the time of acquisition and refinancing of such liens, liens
securing Secured Indebtedness, liens on the Equity Interests of Excluded
Subsidiaries, and liens securing judgments not constituting an Event of Default
under Section 8.01(h), all in amounts complying with the applicable financial
covenants set forth in Section 7.11 hereof.

 

5.Definition of “CBD or Urban Infill Property”. Section 1.01 of the Original A&R
Credit Agreement is hereby amended by adding the following definition for “CBD
or Urban Infill Property” in the correct alphabetical order therein:

 

““CBD or Urban Infill Property” means (a) any Property listed on the Schedule
Portfolio Property By Designation attached hereto and identified as a CBD or
Urban Infill Property, or (b) any other improved Property which is located in
markets with characteristics similar to those identified in clause (a) and is
designated by the Agent and the Borrower as a CBD or Urban Infill Property from
time to time.”

 

6.Definition of “Suburban Property”. Section 1.01 of the Original A&R Credit
Agreement is hereby amended by adding the following definition for “Suburban
Property” in the correct alphabetical order therein:

 

““Suburban Properties” means (a) any Property listed on the Schedule Portfolio
Property By Designation attached hereto and identified as a Suburban Property,
or (b) any other improved Property that does not meet the definition of a CBD or
Urban Infill Property.”

 

7.Section 7.09. Section 7.09 of the Original A&R Credit Agreement is hereby
amended by deleting the proviso in Section 7.09 and replacing it with the
following:

 

“provided, that this Section 7.09 shall not be deemed to restrict the ability of
any Borrower or any Excluded Subsidiary from entering into Contractual
Obligations of any type related to Indebtedness provided such Indebtedness does
not impose a lien on any Unencumbered Asset Pool Properties or the Equity
Interests of any Borrower and provided further that such Indebtedness would not
result in a breach of the financial covenants set forth in Section 7.11 of this
Agreement.”

 

8.Section 7.11. Section 7.11 of the Original A&R Credit Agreement is hereby
amended by deleting Section 7.11 appearing therein and replacing it with the
following Section 7.11:

3

 

 

“7.11 Financial Covenants. Fail, at any time, to comply with any of the
following financial covenants on a consolidated basis provided that such
covenants shall be calculated as of the last day of a calendar quarter:

a.Minimum Tangible Net Worth. Borrower shall maintain a Tangible Net Worth equal
to or in excess of $810,783,000 plus seventy-five percent (75%) of the aggregate
net proceeds received by Borrower in connection with any offering of stock or
other equity in FSP after June 30, 2013.

b.Maximum Leverage Ratio. Borrower shall not permit the ratio of Total
Indebtedness to Total Asset Value to exceed 0.60:1.0.

c.Maximum Secured Leverage Ratio. Borrower shall not permit the ratio of Total
Secured Indebtedness (excluding the Credit Extensions) to Total Asset Value to
exceed 0.30:1.0.

d.Minimum Fixed Charge Coverage Ratio. Borrower shall not permit the ratio of
Adjusted EBITDA to Fixed Charges to be less than 1.50:1.0.

e.Maximum Unencumbered Leverage Ratio. Borrower shall not permit the ratio of
Unsecured Indebtedness to Unencumbered Asset Value to exceed 0.60:1.0.

f.Minimum Unsecured Debt Service Coverage. Borrower shall not permit the ratio
of Unencumbered NOI to the Mortgageability Amount to be less than 1.50:1.0. For
the purpose of calculating NOI for this covenant 7.11(f), items (a)-(d) of the
definition of Net Operating Income shall be adjusted to (i) exclude the amount
attributable to the Properties disposed of during such fiscal quarter and (ii)
adjust the amount attributable to Properties owned less than a full fiscal
quarter so that such amount is grossed up as if the Property had been owned for
the entire fiscal quarter.

g.Dividends and Distributions. To the extent an Event of Default exists or would
result therefrom, Borrower shall not make Restricted Payments.

h.Investments. Borrower shall not permit the aggregate value of the following
items of all Consolidated Parties to exceed ten percent (10%) of Total Asset
Value: (A) the total cost budget of Projects Under Development; plus (B) the
cost value of all undeveloped holdings (raw land or land which is not otherwise
an operating property other than any properties determined to be Projects Under
Development) determined in accordance with GAAP; plus (C) the value of all Joint
Venture Projects plus, without duplication, the cost-basis value of the
Consolidated Parties’ investment in Joint Ventures (in each case taking into
account the Consolidated Parties’ Equity Percentage thereof); plus (D) the value
of Securities Holdings held by the Consolidated Parties; plus (E) the value of
all Mortgages (excluding loans to Sponsored REITS) held by the Consolidated
Parties; plus (F) the value of all foreign investments held by the Consolidated
Parties.

4

 

i.Maximum Secured Recourse Indebtedness Value. Borrower shall not permit Secured
Recourse Indebtedness of FSP to exceed Fifty Million Dollars ($50,000,000) in
the aggregate. No Borrowers other than FSP shall be permitted to have Secured
Recourse Indebtedness.

In calculating the financial covenants pursuant to this Section 7.11, any
obligations that are required to be Cash Collateralized by a Borrower under the
Agreement and the other Loan Documents shall not be deemed to be secured by a
mortgage, deed of trust, lien, pledge, encumbrance or other security interest.”

9.Section 8.01(e)(i). Section 8.01(e)(i) of the Original A&R Credit Agreement is
hereby amended by adding the words “(and all notice and grace periods have
lapsed)” before the words “in respect of any Indebtedness or Guarantee.”

 

10.Exhibit E-1. Exhibit E-1 of the Original A&R Credit Agreement is hereby
deleted and the Exhibit E-1 attached hereto is substituted therefor.

 

11.No Waiver. Nothing contained herein shall be deemed to (i) constitute a
waiver of any Default or Event of Default that may heretofore or hereafter occur
or have occurred and be continuing or, except as expressly provided herein, to
otherwise modify any provision of the Original A&R Credit Agreement, or (ii)
give rise to any defenses or counterclaims to Administrative Agent’s or any of
the Lenders’ right to compel payment of the Obligations when due or to otherwise
enforce their respective rights and remedies under the Credit Agreement and the
other Loan Documents.

 

12.Conditions to Effectiveness. This First Amendment shall become effective as
of the date (the “Effective Date”) when each of the following conditions is met:

 

(a) receipt by the Administrative Agent of this First Amendment duly and
properly authorized, executed and delivered by each of the Borrowers and the
Lenders;

(b) receipt by the Administrative Agent of a certificate dated as of the date
hereof signed by a Responsible Officer of each Borrower certifying that, before
and after giving effect to the First Amendment, (I) the representations and
warranties contained in Article V of the Credit Agreement are true and correct
in all material respects except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and (ii) except that (1) the
representations and warranties contained in subsections (a), (b) and (c) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01; and (2) the
representations and warranties contained in Section 5.13(a) shall be deemed to
refer to the most recent update to Schedule 5.13(a) furnished pursuant to
Section 6.02(a)(ii), and shall be true and correct in all material respects as
of the effective date of such update, and (3) the representations and warranties
contained in the first and second sentences of Section 5.21 shall be deemed to
refer to the most recent update to Schedule 5.21 furnished pursuant to Section
6.02(a)(i), and shall be true and correct in all material respects as of the
effective date of such update, and (II) no Default of Event of Default Exists;
and

5

 

 

(c) payment of any costs and expenses due to the Administrative Agent or the
Lenders, including all of the Administrative Agent’s reasonable legal fees and
expenses incurred in connection with the preparation and negotiation of this
First Amendment.

13.Representations and Warranties. The Borrowers represent and warrant to the
Administrative Agent and the Lenders as follows:



(a) The execution, delivery and performance by each Borrower of this First
Amendment, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Borrower’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Borrower
is a party or affecting such Borrower or the properties of such Borrower or any
of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Borrower or its
property is subject; or (c) violate any Law.

(b) This First Amendment has been duly executed and delivered by each Borrower
that is party thereto. This First Amendment constitutes a legal, valid and
binding obligation of each Borrower, enforceable against each Borrower that is
party thereto in accordance with its terms, except as enforceability is limited
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefore may be brought.

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution and delivery of, and the
performance of the Borrowers’ obligations under the Original A&R Credit
Agreement as amended by the First Amendment, except where such approval,
consent, exemption, authorization, action, notice or filing has been obtained or
made, and except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

14.Ratification, etc. Except as expressly amended hereby, the Original A&R
Credit Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto are hereby ratified and confirmed in all respects and
shall continue in full force and effect. This First Amendment and the Original
A&R Credit Agreement shall hereafter be read and construed together as a single
document, and all references in the Credit Agreement, any other Loan Document or
any agreement or instrument related to the Credit Agreement shall hereafter
refer to the Original A&R Credit Agreement as amended by this First Amendment.

6

 

15.GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

16.Counterparts. This First Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument. Any counterpart signed by all parties may be introduced into
evidence in any action or proceeding without having to produce or account for
the other counterparts. Likewise, the existence of this First Amendment may be
established by the introduction into evidence of counterparts that are
separately signed, provided they are otherwise identical in all material
respects.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Amended and Restated Credit Agreement as of the date first set
forth above.

 

LENDERS/AGENT: BANK OF AMERICA, N.A.,   individually in its capacity as
Administrative Agent               By: /s/ Oltiana M. Pappas   Name:   Oltiana
M. Pappas   Title:   Senior Vice President



Lender Signature Page

 

 

 

 

  BANK OF AMERICA, N.A.,   individually in its capacity as a Lender, L/C Issuer
and Swing Line Lender               By: /s/ Oltiana M. Pappas   Name:   Oltiana
M. Pappas   Title:   Senior Vice President

 

Lender Signature Page

 

 

 

 

  COMPASS BANK, an Alabama banking   corporation, individually in its capacity
as a Lender   and Documentation Agent               By: /s/ S. Kent Gorman  
Name:   S. Kent Gorman   Title:   Sr.Vice President

 

Lender Signature Page

 

 

 

 

  REGIONS BANK, individually in its capacity as a   Lender and Syndication Agent
              By: /s/ Paul E. Burgan   Name:   Paul E. Burgan   Title:   Vice
President

 

Lender Signature Page

 

 

 

 

  RBS CITIZENS, NATIONAL   ASSOCIATION, individually in its   capacity as a
Lender and Syndication Agent               By: /s/ Lisa M. Greeley   Name:  
Lisa M. Greeley   Title:   SVP

 

Lender Signature Page

 

 

 

 

  BANK OF MONTREAL, individually in   its capacity as a Lender and Syndication  
Agent               By: /s/ Lloyd Baron   Name:   Lloyd Baron   Title:   Vice
President

 

 

Lender Signature Page

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION,   individually in its capacity as a Lender and
Documentation   Agent               By: /s/ Andrew D. Coler   Name:   Andrew D.
Coler   Title:   Senior Vice President

 

Lender Signature Page

 

 

 

 

  U. S. BANK NATIONAL ASSOCIATION,   individually in its capacity as a Lender  
                By: /s/ David Heller   Name:   David Heller   Title:   Senior
Vice President

 

 

Lender Signature Page

 

 

 

 

  CAPITAL ONE, N.A.,   individually in its capacity as a Lender             By:
/s/ Frederick H. Denecke   Name:   Frederick H. Denecke   Title:   Senior Vice
President

 

 

Lender Signature Page

 

 

 

 

  BRANCH BANKING AND TRUST COMPANY,   individually in its capacity as a Lender  
          By: /s/ Mark Edwards   Name:   Mark Edwards   Title:   Senior Vice
President

 

 

Lender Signature Page

 

 

 

 

  TD BANK, N.A.,   individually in its capacity as a Lender             By: /s/
Scott Widsom   Name:   Scott Widsom   Title:   Vice President

 

 

Lender Signature Page





 

 

BORROWER: FRANKLIN STREET PROPERTIES CORP.,   a Maryland corporation         By:
/s/ _/s/ George J. Carter     Name:  George J. Carter     Title:  President

 

 

  FSP HOLDINGS LLC,   a Delaware limited liability company         By: /s/
George J. Carter     Name:  George J. Carter     Title:  President

 

 

  FSP INVESTMENTS LLC,   a Massachusetts limited liability company         By:
/s/ George J. Carter     Name:  George J. Carter     Title:  President

 

 

  FSP PROPERTY MANAGEMENT LLC,   a Massachusetts limited liability company      
  By: /s/ George J. Carter     Name:  George J. Carter     Title:  Executive
Vice President

 

 

  FSP PROTECTIVE TRS CORP.,   a Massachusetts corporation         By: /s/ George
J. Carter     Name:  George J. Carter     Title:  President

 

Borrower Signature Page

 

 

 

  FSP HILLVIEW CENTER LIMITED PARTNERSHIP,   a Massachusetts limited partnership
      By: FSP Holdings LLC, its General Partner                     By: /s/  /s/
George J. Carter       Name:  George J. Carter       Title:  President

 

 

  FSP MONTAGUE BUSINESS CENTER CORP.,   a Delaware corporation         By: /s/
 /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

 

  FSP GREENWOOD PLAZA CORP.,   a Delaware corporation         By: /s/ George J.
Carter     Name:  George J. Carter     Title:  President

 

 

  FSP 380 INTERLOCKEN CORP.,   a Delaware corporation         By: /s/ George J.
Carter     Name:  George J. Carter     Title:  President

 

 

  FSP 390 INTERLOCKEN LLC,   a Delaware limited liability company         By:
/s/ George J. Carter     Name:  George J. Carter     Title:  President

 

 

  FSP BLUE LAGOON DRIVE LLC,   a Delaware limited liability company         By:
/s/ George J. Carter     Name:  George J. Carter     Title:  President

 

Borrower Signature Page

 

 

 

  FSP ONE LEGACY CIRCLE LLC,   a Delaware limited liability company         By:
/s/  /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP ONE OVERTON PARK LLC,   a Delaware limited liability company         By:
/s/  /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP ONE RAVINIA DRIVE LLC,   a Delaware limited liability company         By:
/s/  /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP NORTHWEST POINT LLC,   a Delaware limited liability company         By:
/s/  /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP RIVER CROSSING LLC,   a Delaware limited liability company         By: /s/
 /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP EAST BALTIMORE STREET LLC,   a Delaware limited liability company        
By: /s/  /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

Borrower Signature Page

 

 

 

  FSP EDeN BLUFF CORPORATE CENTER I LLC,   a Delaware limited liability company
        By: /s/  /s/ George J. Carter     Name:  George J. Carter    
Title:  President

 

  FSP 121 South eighth street LLC,   a Delaware limited liability company      
  By: /s/  /s/ George J. Carter     Name:  George J. Carter    
Title:  President

 

  FSP 1410 east renner road LLC,   a Delaware limited liability company        
By: /s/  /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP LAKESIDE CROSSING I LLC,   a Delaware limited liability company        
By: /s/  /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP LEGACY TENNYSON CENTER LLC,   a Delaware limited liability company        
By: /s/  /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP FOREST PARK IV NC LIMITED PARTNERSHIP,   a North Carolina limited
partnership       By: FSP Forest Park IV LLC, its General Partner              
      By: /s/  /s/ George J. Carter       Name:  George J. Carter      
Title:  President

 

Borrower Signature Page

 

 

 

  FSP PARK SENECA LIMITED PARTNERSHIP,   a Massachusetts limited partnership    
  By: FSP Holdings LLC, its General Partner                     By: /s/  /s/
George J. Carter       Name:  George J. Carter       Title:  President

 

  FSP ADDISON CIRCLE LIMITED PARTNERSHIP,   a Texas limited partnership      
By: FSP Addison Circle LLC, its General Partner                     By: /s/  /s/
George J. Carter       Name:  George J. Carter       Title:  President

 

  FSP COLLINS CROSSING LIMITED PARTNERSHIP,   a Texas limited partnership      
By: FSP Collins Crossing LLC, its General Partner                     By: /s/
 /s/ George J. Carter       Name:  George J. Carter       Title:  President

 

  FSP ELDRIDGE GREEN LIMITED PARTNERSHIP,   a Texas limited partnership      
By: FSP Eldridge Green LLC, its General Partner                     By: /s/  /s/
George J. Carter       Name:  George J. Carter       Title:  President

 

  FSP LIBERTY PLAZA LIMITED PARTNERSHIP,   a Texas limited partnership       By:
FSP Holdings LLC, its General Partner                     By: /s/  /s/ George J.
Carter       Name:  George J. Carter       Title:  President


 

Borrower Signature Page

 

 

 

  FSP PARK TEN LIMITED PARTNERSHIP,   a Texas limited partnership       By: FSP
Park Ten LLC, its General Partner                     By: /s/  /s/ George J.
Carter       Name:  George J. Carter       Title:  President

 

  FSP PARK TEN PHASE II LIMITED PARTNERSHIP,   a Texas limited partnership      
By: FSP Park Ten Development LLC, its General Partner                     By:
/s/  /s/ George J. Carter       Name:  George J. Carter       Title:  President

 

  FSP WILLOW BEND OFFICE CENTER LIMITED   PARTNERSHIP, a Texas limited
partnership       By: FSP WILLOW BEND OFFICE CENTER LLC, its     General Partner
                    By: /s/  /s/ George J. Carter       Name:  George J. Carter
      Title:  President

 

  FSP dulles virginia LLC,   a Delaware limited liability company         By:
/s/  /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP INNSBROOK CORP., a Delaware corporation             By: /s/  /s/ George J.
Carter     Name:  George J. Carter     Title:  President

 

Borrower Signature Page

 

 

 

  FSP 4807 STONECROFT BOULEVARD LLC, a Delaware   limited liability company    
    By: /s/  /s/ George J. Carter     Name:  George J. Carter    
Title:  President

 

  FSP 4820 EMPEROR BOULEVARD LLC, a Delaware limited   liability company        
By: /s/  /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP 909 DAVIS STREET LLC, a Delaware limited liability   company         By:
/s/  /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP ADDISON CIRCLE CORP., a Delaware corporation             By: /s/  /s/
George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP ADDISON CIRCLE LLC, a Delaware limited liability   company         By: /s/
 /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP BLUE LAGOON DRIVE CORP., a Delaware   corporation         By: /s/  /s/
George J. Carter     Name:  George J. Carter     Title:  President

 

Borrower Signature Page

 

 

 

  FSP COLLINS CROSSING CORP., a Delaware   corporation         By: /s/  /s/
George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP COLLINS CROSSING LLC, a Delaware limited   liability company         By:
/s/  /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP ELDRIDGE GREEN CORP., a Delaware corporation             By: /s/  /s/
George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP ELDRIDGE GREEN LLC, a Delaware limited liability   company         By: /s/
 /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP EMPEROR BOULEVARD LIMITED   PARTNERSHIP, a Delaware limited partnership  
    By: FSP 4820 Emperor Boulevard LLC, its general partner                    
By: /s/  /s/ George J. Carter       Name:  George J. Carter      
Title:  President

 

  FSP FOREST PARK IV LLC, a Delaware limited liability   company         By: /s/
 /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

Borrower Signature Page

 

 

 

  FSP PARK TEN DEVELOPMENT CORP., a Delaware   corporation         By: /s/  /s/
George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP PARK TEN DEVELOPMENT LLC, a Delaware limited   liability company        
By: /s/  /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP PARK TEN LLC, a Delaware limited liability company             By: /s/
 /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP WILLOW BEND OFFICE CENTER CORP., a   Delaware corporation         By: /s/
 /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

Borrower Signature Page

 

 

 

  FSP WILLOW BEND OFFICE CENTER LLC, a Delaware   limited liability company    
    By: /s/  /s/ George J. Carter     Name:  George J. Carter    
Title:  President

 

 

  FSP WESTCHASE LLC, a Delaware limited liability   company         By: /s/  /s/
George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP 1999 BROADWAY LLC, a Delaware limited liability   company         By: /s/
 /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

  FSP 999 PEACHTREE STREET LLC, a Delaware limited   liability company        
By: /s/  /s/ George J. Carter     Name:  George J. Carter     Title:  President

 

Borrower Signature Page

 

 

 

EXHIBIT E-1

 

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: _______________, _____

 

To:     Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September 27, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Franklin Street
Properties Corp. (“FSP”) and certain Wholly-Owned Subsidiaries of FSP from time
to time party thereto (collectively, the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________________________________ of FSP, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.      The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.      The Borrower has delivered the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present, in all material
respects, the financial condition, results of operations and cash flows of the
Consolidated Parties in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

2.      The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.

Exhibit-E-1
Form of Compliance Certificate

 

 

 

3.      A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:

]

[to the knowledge of the undersigned, during such fiscal period no Default or
Event of Default has occurred and is continuing.]

--or--

[to the knowledge of the undersigned, during such fiscal period the following
Defaults and Events of Default exist:1]

 

4.      The representations and warranties of the Borrower contained in
Article V of the Agreement are true and correct in all material respects on and
as of the date hereof, except (a) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and (b) except that (i) the representations
and warranties contained in subsections (a), (b) and (c) of Section 5.05 refer
to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01; and (ii) the representations and warranties
contained in Section 5.13(a) refer to the most recent update to Schedule 5.13(a)
furnished pursuant to Section 6.02(a)(ii), and are true and correct in all
material respects as of the effective date of such update, and (iii) the
representations and warranties contained in the first and second sentences of
Section 5.21 refer to the most recent update to Schedule 5.21 furnished pursuant
to Section 6.02(a)(i), and are true and correct in all material respects as of
the effective date of such update.

5.      The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the Financial Statement Date
covered by this Certificate.

6.      The updates to Schedules 5.21 and 5.13(a) attached hereto and the list
of all Projects Under Development attached hereto are true and accurate on and
as of the Financial Statement Date covered by this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.

 

BORROWER:

 

 

 

Franklin Street Properties Corp.,

a Maryland corporation

By: ________________________________

Name:

Title:

 

Exhibit-E-1
Form of Compliance Certificate

 

 



[1] Specify nature and extent thereof and what action Borrower proposes to take
with respect thereto.

 

 

SCHEDULE 1

Franklin Street Properties Corp.
Financial Covenants

__________ [Date]

(in thousands, except percentages and ratios)

UAP Financial Covenants:

1. Minimum Unsecured Debt Service Coverage

 

  Quarterly
Unencumbered NOI Mortgageability
Amount NOI to
Mortgageability
Amount        

Equal to 1.5:1 or more

 

     

2. Maximum Unencumbered Leverage Ratio

 

      Unsecured
Indebtedness Unencumbered
Asset Value Leverage
Ratio Not to exceed 60% and no one Property to exceed 20%              

Borrower Financial Covenants

Maximum Leverage Ratio

        Total Indebtedness Total Asset Value Indebtedness to
Total Asset Value         Not to exceed 60%              

 

 

 

 

 

Total Asset Value

Unencumbered Asset Value (see Schedule A)

Encumbered Asset Value (see Schedule B)

Unrestricted Cash

Cash Equivalents

Book value of unimproved land holdings

Book value of construction in progress

Carrying value of performing mortgage loans

     Assets Held for Syndication

     Mortgage Loan Receivable

Investment in Sponsored REITs

                Total Asset Value                  

Total Indebtedness

Revolver Loan Balance

Term Loan Balance

Derivative Termination Value

Secured Debt

Other Indebtedness

        Consolidated Parties’ Equity Percentage of Indebtedness of
Unconsolidated Affiliates         Total Indebtedness        

3. Maximum Secured Leverage Ratio

     Secured Indebtedness of the Consolidated Parties

     Total Asset Value

     % of Secured Indebtedness over Total Asset Value

     Maximum % of secured Indebtedness not to exceed 30% of Total Asset Value

    $                      

 

 

 

 

4. Maximum Secured Recourse Indebtedness

     Secured Recourse Indebtedness of FSP

         Maximum Secured Recourse Indebtedness of FSP   $50,000.00      
5.  Minimum Fixed Charge Cover Ratio       Adjusted EBITDA Fixed Charges
Adjusted
EBITDA to
Fixed Charge
Ratio Minimum 1.5:1 $     6.  Minimum Tangible Net Worth2     Total Assets,
less:     $ Book Value of Intangible Assets     Write-up of book value
subsequent to Balance Sheet date     Subscriptions Receivable       Total
Liabilities       Tangible Net Worth       Required Net Worth       Required as
of 6/30/2013     $810,783,000 Equity Offering after 6/30/2013 (add 75% of net
proceeds from equity offerings)   ATM Equity Offering after 6/30/2013 (add 75%
of net proceeds from equity offerings)   Required Net Worth      

 



 

2 Total Assets and Total Liabilities shall also exclude an asset or liability
created by the Swap Termination Value.

 

 

Franklin Street Properties Corp.
Financial Covenants

__________ [Date]

 



Schedule A             Unencumbered Asset Value                 Date   Cap Rate
Unencumbered
Asset Value               Quarterly NOI $                         Annual NOI  
x4           $     7.0%/7.75%3 $   Acquisition costs of new properties         $
                Unencumbered Asset Value         $  

 

 

 

 

37.0% for CBD or Urban Infill Property/7.75% for Suburban Property

 

 

 

Schedule B

 



Encumbered Asset Value           Date   Cap Rate Encumbered
Asset Value               Quarterly NOI $                         Annual NOI  
x4           $     7.0%/7.75%4 $   [Acquisition costs of new properties]        
$                 Encumbered Asset Value         $                

--------------------------------------------------------------------------------

1 7.0% for CBD or Urban Infill Property/7.75% for Suburban Property



 

 

47.0% for CBD or Urban Infill Property/7.75% for Suburban Property

 

 

Franklin Street Properties Corp.
Consolidated Balance Sheets

(Audited/Unaudited)

__________ [Date]



[To be inserted]

 

 

 

Franklin Street Properties Corp.
Consolidated Statement of Income

(Audited/Unaudited)

__________ [Date]



[To be inserted]

 

      EBITDA     Net Income     Non-recurring/Extraordinary /GOS/Acq Cost    
Interest including deferred financing costs     Taxes     Depreciation &
Amortization     Amortization of leases (in revenue)     Pro Rata Share
Unconsolidated Affiliates _______________ _______________       EBITDA    
Capital Item allowance ($.30 sf/year) _______________ _______________ Adjusted
EBITDA    

 

 

Franklin Street Properties Corp.
Financial Covenants

Quarterly Debt Service
_________________ [Date]

 



       

Mortgageability Amount:

 

 

Unsecured
Indebtedness Principal (average daily balance during quarter)     $ 1 Month
Eurodollar Rate + Eurodollar Rate Margin & Facility Fee:
%     10 year US Treasury + 300 bp (estimate) %          Rate at end of quarter
%     Fixed rate as defined 7.0%     Rate used for calculation (highest of
above)       Amortization period (months)     360 Monthly Payment       Months
in test period     3 Debt service:               1 Month Eurodollar Rate +
Eurodollar Rate
Margin & Facility Fee       1 Month Eurodollar Rate       Facility Fee (a)      
Eurodollar Margin (a)       Total       (a) Based on covenant leverage ratio
(Maximum Leverage Ratio) grid  

  

 

 

Franklin Street Properties Corp.
Property NOI
_________________ [Date]

 

              Actual Actual           Cost   Q_ NOI Q_ NOI   Name City State
S.F. Most Recent
FQ   Most Recent
FQ Same
Quarter
Prior Year                                           - -   - -                  
Unencumbered NOI               Property NOI for the quarter         - -   Less:
Capital Item allowance ($.30 sf/year, including acquisitions)       (a)
Adjustment for management fees to 3%                       - -                  
Property NOI for the quarter       - -   Less: New acquisitions (if less than 4
quarters)     - -   Less: Capital Item allowance ($.30 sf/year, including
acquisitions)       (a) Adjustment for management fees to 3%             NOI for
Unencumbered Asset Value calculation       - -                   Cap rate per
loan agreement         7.0%/7.75%1 7.0%/7.75%2                   Value of the
Properties:               Calculated above         - -   Acquisitions at cost  
      - -   Unencumbered Asset Value         - -                   Encumbered
NOI                             (a) NOI is net of actual management fees paid,
adjustment is to (increase)/decrease fees to 3% level

 

 

_______________________

57.0% for CBD or Urban Infill Property/7.75% for Suburban Property

67.0% for CBD or Urban Infill Property/7.75% for Suburban Property

 

 

 

Franklin Street Properties Corp.
Management Fee Calculation7
_________________ [Date]

 

    9 Months 6 Months 3 Months           Calculation:         Total rental
revenue for 10-Q                 Excluded revenues:         Amort - Favorable
lease         Lease Induce/Rent reduct         FASB 13 Revenue          Total
excluded revenues                    Gross revenues  
 $                             $                         
 $                                      3% of Gross Revenues  
 $                            $                         
 $                                      Less Actual management fees charged:    
            Adjustment required    $                           
 $                           $                           

 

7 To be adjusted as appropriate to determine management fees for the quarter.

 

 

 

 

Franklin Street Properties Corp.
Pricing Grid
_________________ [Date]

 



“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Leverage Ratio as set forth in the most recent compliance
certificate received by the Administrative Agent pursuant to Section 6.02(b)(i):

Leverage Ratio Eurodollar
Rate Margin and
Letters of Credit Base Rate Margin Facility Fee < 25% 135.0 bps 35.0 bps 20.0
bps > 25% and < 35% 140.0 bps 40.0 bps 25.0 bps > 35% and < 45% 145.0 bps 45.0
bps 30.0 bps > 45% and < 55% 165.0 bps 65.0 bps 35.0 bps > 55% 190.0 bps 90.0
bps 40.0 bps

 

If elected in accordance with the provisions of the definition of “Applicable
Rate” in the Agreement, the Applicable Rate shall be as provided in the
following grid.

Level Credit Rating Eurodollar
Rate Margin and
Letters of Credit Base Rate Margin Facility Fee I A-/A3 (or higher) 100.0 bps
0.0 bps 15.0 bps II BBB+/Baa1 105.0 bps 5.0 bps 20.0 bps III BBB/Baa2 120.0 bps
20.0 bps 25.0 bps IV BBB-/Baa3 145.0 bps 45.00 bps 30.0 bps V <BBB-/Baa3 185.0
bps 85.0bps 40.0 bps

 

 

 

SCHEDULE PROPERTY PORTFOLIO BY DESIGNATION

 

  Internal Internal       Count Prop ID Property name City State Designation 1
302 FSP Park Seneca Limited Partnership Charlotte NC Suburban 2 305 FSP Hillview
Center Limited Partnership Milpitas CA Urban Infill 3 307 FSP Forest Park IV LLC
Charlotte NC Suburban 4 313 FSP Centennial Technology Center (a) Colorado
Springs CO Suburban 5 314 FSP Willow Bend Office Center Corp. Plano TX Suburban
6 315 FSP Meadow Point Corp (a) Chantilly VA Suburban 7 316 FSP Timberlake (a)
Chesterfield MO Suburban 8 318 FSP Federal Way (a) Federal Way WA Suburban 9 320
FSP Northwest Point LLC Elk Grove Village IL Suburban 10 321 FSP Timberlake East
(a) Chesterfield MO Suburban 11 324 FSP Park Ten Phase II Limited Partnership
Houston TX Suburban 12 325 FSP Montague Business Center Corp. San Jose CA Urban
Infill 13 326 FSP Addison Circle Corp. Addison TX Urban Infill 14 328 FSP
Collins Crossing Corp. Richardson TX Urban Infill 15 329 FSP Innsbrook Corp.
Glen Allen VA Suburban 16 330 FSP 380 Interlocken Corp. Broomfield CO Suburban
17 331 FSP Blue Lagoon Drive Corp. Miami FL Urban Infill 18 332 FSP Eldridge
Green Corp. Houston TX Urban Infill 19 339 FSP Greenwood Plaza Corp. Englewood
CO Urban Infill 20 340 FSP River Crossing LLC Indianapolis IN Urban Infill 21
341 FSP Park Ten Development Corp. Houston TX Suburban 22 345 FSP Liberty Plaza
Limited Partnership Addison TX Urban Infill 23 346 FSP One Overton Park LLC
Atlanta GA Urban Infill 24 349 FSP 390 Interlocken LLC Broomfield CO Suburban 25
350 FSP East Baltimore Street LLC Baltimore MD CBD 26 354 FSP Lakeside Crossing
I LLC Maryland Heights MO Suburban 27 355 FSP Dulles Virginia LLC Dulles VA
Suburban 28 356 FSP 4807 Stonecroft Boulevard LLC Chantilly VA Suburban 29 357
FSP Eden Bluff Corporate Center I LLC Eden Prairie MN Suburban 30 362 FSP 121
South Eighth Street LLC Minneapolis MN CBD 31 364 FSP Emperor Boulevard Limited
Partnership Durham NC Suburban 32 365 FSP Legacy Tennyson Center LLC Plano TX
Suburban 33 366 FSP One Legacy Circle LLC Plano TX Urban Infill 34 367 FSP 909
Davis Street LLC Evanston IL CBD 35 368 FSP 1410 East Renner Road LLC Richardson
TX Suburban 36 369 FSP One Ravinia Drive LLC Atlanta GA Urban Infill 37 370 FSP
Westchase  LLC Houston TX Urban Infill 38 371 FSP 1999 Broadway LLC Denver CO
CBD 39 372 FSP 999 Peachtree Street LLC Atlanta GA CBD               (a) Owned
directly by FSP; all others are subsidiaries of FSP    

 

